Citation Nr: 0825803	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 10, 
2004 for service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.


FINDING OF FACT

An informal claim of entitlement to service connection for 
diabetes mellitus type II, claimed as secondary to agent 
orange exposure, was received at the RO on January 10, 2005, 
more than one year after the effective date of the 
liberalizing law (May 8, 2001), and there were no 
communications to VA prior to that date that can be construed 
as a formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to January 10, 2004, 
for the grant of service connection and assignment of a 20 
percent disability rating for diabetes mellitus type II, have 
not been met. 38 U.S.C.A. §§ 5101, 5107, 5110(b)(2), 5111(g) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.114, 3.151, 
3.155, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The Merits of the Claim

The veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents. See 38 C.F.R. §§ 3.307, 3.309(e). The RO 
initially assigned an effective date of January 24, 2005, the 
date the veteran filed his claim.  Based on an informal claim 
received by the veteran's representative, the RO subsequently 
changed the effective date from January 24, 2005 to January 
10, 2004, which constituted one year prior to the date the RO 
determined that it received the claim for compensation. The 
veteran is claiming entitlement to an earlier effective date 
of May 8, 2001, the date VA regulations for diabetes mellitus 
type II, due to exposure to herbicide agents became 
effective.

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim for service connection, is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(l) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400(b)(2) (2007).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. See also 38 C.F.R. § 
3.151(a). A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2007). Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2007). 
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it. See also Brannon v. West, 12 Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue. 38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement. 38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement. See 38 C.F.R. § 3.114(a) (2005); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs. See 38 C.F.R. § 3.816 (2007) 
(Nehmer). See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816. Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease. Covered herbicide diseases 
include type II diabetes. See 38 C.F.R. § 3.816(b).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:

1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section. A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded. Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001. See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400. 38 C.F.R. § 
3.816(c) (2007).

In an March 2005 rating decision, the RO granted service 
connection and assigned a 20 percent disability rating for 
diabetes mellitus type II, associated with herbicide 
exposure, effective January 24, 2005, the date the RO 
received the veteran's claim for VA disability compensation 
benefits. The RO subsequently awarded an effective date of 
January 10, 2004, one year prior to the date the RO received 
an informal claim from veteran's representative. The veteran 
asserts that he is entitled to an earlier effective date for 
the initial assigned 20 percent rating for diabetes mellitus 
type II.  The veteran contends that the effective date should 
be May 8, 2001, the date the regulations regarding diabetes 
mellitus type II due to herbicide exposure took effect.  

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2). However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989. Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 
3.816(c)(1).

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides. See Liesegang, supra. Thus, an earlier effective 
date is not warranted under 38 C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in August 1969. Thus, 38 C.F.R. § 
3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114, which pertains to effective dates based on 
liberalizing legislation, stipulates that if a claim for 
benefits is filed or reviewed by VA more than one year after 
the issuance of the liberalizing law, the evidence of record 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

Therefore, turning to 38 C.F.R. § 3.400, that regulation 
provides that where the claim is received more than one year 
following service separation, as here, the effective date of 
an award is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

As noted, the veteran's informal claim for service connection 
for diabetes mellitus type II was received by the RO on 
January 10, 2005. In determining whether an earlier effective 
date is warranted, the Board must consider whether the 
veteran filed an informal claim for service connection for 
diabetes mellitus type II prior to the assigned effective 
date of January 10, 2004. In this regard, a review of the 
claims folder fails to reveal that there was a pending claim 
of service connection for diabetes mellitus prior to that 
date. See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].

Although the evidence shows that the veteran was diagnosed 
with diabetes mellitus prior to January 2004, the Court of 
Appeals for Veterans Claims has held that "the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA." 
Lalonde v. West, 12 Vet. App. 377, 382 (1999). The date that 
the condition began is not dispositive. Therefore, an 
effective date based on the date of diagnosis is not 
warranted.

In sum, based on the evidence currently of record, there is 
no legal basis for an effective date prior to January 10, 
2004 for the grant of service connection for diabetes 
mellitus and the claim must be denied. The reasonable doubt 
doctrine is not for application, as the preponderance of the 
evidence is against the veteran's claim. See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007).


ORDER

An effective date prior to January 10, 2004 for service 
connection for diabetes mellitus type II is denied.

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


